Exhibit 10.1

 

[dlogo1.jpg]

 

 

September 14, 2017

 

 

Mr. Takahiko Motani

President & Chief Executive Officer

Century Medical, Inc.

1-11-2, Osaki, Shinagawa-ku

Tokyo 141-8588, Japan

 

Re:      Amendment to Secured Note Purchase Agreement

Effective Date: September 14 2017

 

 

Dear Mr. Motani:

 

Reference is made to the Secured Note Purchase Agreement (“Note Purchase
Agreement”) of September 2, 2011 between Dextera Surgical Inc. (then named
Cardica, Inc.) and Century Medical, Inc. (“CMI”). All capitalized terms not
otherwise defined herein shall have the meanings contained in the Note Purchase
Agreement.

 

The purpose of this letter is to confirm our agreement with respect to the
following:

 

 

1.

Section 1.2 of the Note Purchase Agreement is hereby amended by adding the
following sentences to the end of that section:

         

Principal remaining on the Loan shall be paid quarterly in arrears, in the
amount of USD$125,000.00 per quarter, with the first principal payment due on
the last business day of September 2017. Subsequent principal payments of
USD$125,000.00 shall be made on the last business day of each subsequent
December, March and June.

        2.

Section 5.1 of the Note Purchase Agreement is hereby amended by adding the
following subsection (l) to that section:

          (l)      The Company fails to pay any quarterly principal payment as
specified in Section 1.2 above.         3.

The parties agree and acknowledge that each party hereby releases and discharges
the other from all claims and liabilities based wholly or in part on, or
relating to, Purchaser’s allegation that, prior to the Effective Date, the
Company’s receipt of net proceeds from a financing of over $44.0 million in
April 2014 triggered prepayment obligations of the Company under Section 1.5(b)
of the Note Purchase Agreement, and hereby waive any claims either party may
have against the other with respect thereto, including, but not limited to, any
claim that a Default has occurred as a result thereof.

 

 

900 Saginaw Drive     Redwood City, CA 94063     650.364.9975    
www.dexterasurgical.com

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

[dlogo1.jpg]

 

 

 

4.

The parties agree and acknowledge that prior to and as of the Effective Date the
interest rate applicable to the Loan is and has been 5%, notwithstanding any
provisions of Section 1.6 of the Note Purchase Agreement.

 

Except as provided herein, all terms and conditions of the previously-amended
Note Purchase Agreement and each of the other Loan Documents shall remain in
full force and effect.

 

If you are in agreement with the contents of this letter, please sign the
acknowledgment below and return one original counterpart of this letter to my
attention. Upon your signature, this letter shall constitute a binding agreement
between us as of the Effective Date.

 

Sincerely,

 

 

/s/ Robert Y. Newell

Robert Y. Newell

Chief Financial Officer

 

 

Acknowledged and agreed as of the Effective Date above:

 

/s/ Takahiko Motani

Takahiko Motani

President & Chief Executive Officer

Century Medical, Inc.

1-11-2, Osaki, Shinagawa-ku

Tokyo 141-8588, Japan

 

 

900 Saginaw Drive     Redwood City, CA 94063     650.364.9975    
www.dexterasurgical.com